Citation Nr: 1244210	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2005, for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the benefit sought on appeal.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2005 rating decision granted service connection for PTSD, effective July 19, 2005.  A January 2006 rating decision granted an increased rating, but maintained the effective date of July 19, 2005.  The Veteran did not file a timely appeal as to the effective date of the grant of service connection, and it became final.

2.  The Veteran has not claimed clear and unmistakable error in the August 2005 or January 2006 rating decision. 


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than July 19, 2005, for the grant of service connection for PTSD is denied.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty notify a Veteran as to the information and evidence necessary to substantiate claims for VA benefits and a duty to assist in the development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, the notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated July 2008 provided all of the above-required notification.  The Board concludes that the notice requirements have been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Service medical records have been associated with the claims file.  All identified and available VA treatment records have been secured.  The Veteran did not request a hearing before a Veterans Law Judge, but participated in a hearing before a Decision Review Officer at the RO in May 2010, and a transcript of that hearing is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).


Once a rating decision that establishes an effective date becomes final, the only way that decision can be revised is if it contains clear and unmistakable error.  Any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  There can be no freestanding claims for an earlier effective date.  When a freestanding claim for an earlier effective date is raised, the appeal should be denied.

The Veteran contends that an effective date prior to July 19, 2005, for the grant of service connection for PTSD is warranted.  In December 1991, the Veteran filed a claim for service connection for a mental disorder, to include PTSD.  That claim was denied in a November 1992 rating decision.  The Veteran appealed that decision to the Board, which remanded the Veteran's claim for additional development in March 1995.  A May 1996 rating decision again denied the Veteran's claim for service connection, and a February 1997 Board decision denied the claim.  The Veteran did not appeal that Board decision, and it became final.

On July 19, 2005, VA received a statement from a physician diagnosing the Veteran with PTSD, which the RO treated as a claim to reopen the Veteran's claim for service connection.  An August 2005 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective July 19, 2005.  A January 2006 rating decision increased the rating for PTSD to 100 percent, effective July 19, 2005.  The Veteran was notified of that decision by a February 1, 2006, letter.  The Veteran did not file a notice of disagreement (NOD) as to the effective date assigned to his disability rating, and the decision became final in January 2007.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

After the expiration of the one year period to appeal the January 2007 rating decision, the Veteran submitted a written statement, which was received by VA on February 15, 2008.  The RO contacted the Veteran to clarify what he was claiming and he stated that he was seeking an earlier effective date for service connection for PTSD.  However, that February 2008 claim constituted a freestanding claim for an earlier effective date for the grant of service connection for PTSD.  If the Veteran believed that the effective date for the grant of a 100 percent disability rating for PTSD was incorrect, the proper recourse was to file a notice of disagreement regarding the effective date within one year of being notified of the decision that established the effective.  Because he did not file a notice of disagreement as to the effective date of the grant of service connection within one year following the decision that established that effective date, the January 2006 rating decision became final and the effective date of July 19, 2005, became final.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

At no time during the course of the claim for an earlier effective date has the Veteran made a claim that the August 2005 or January 2006 rating decision was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2012).

The RO developed this claim on its merits rather than finding that the claim was not timely filed, in light of the Veteran's failure to appeal the effective date following the final January 2006 rating decision.  The Board finds that the Veteran has brought a freestanding earlier effective date claim, challenging an effective date that was assigned in a final decision.  His claim does not constitute a timely notice of disagreement.  Therefore, his claim must be denied.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


ORDER

The Veteran's claim of entitlement to an effective date prior to July 19, 2005, for the grant of service connection for PTSD is denied.


REMAND

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2006, the Veteran timely disagreed with an October 2006 rating decision that denied service connection for a bilateral hearing loss disability and tinnitus.  38 C.F.R. §§ 20.201, 20.302 (2012).  Therefore, the Board must remand the claims for service connection for a bilateral hearing loss disability and tinnitus to the agency of original jurisdiction so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case on the issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Provide the Veteran with appropriate notice of his appellate rights, and be given an opportunity to perfect an appeal.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


